 


109 HR 2740 IH: Prompt Payment Improvement Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2740 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Wynn introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend title 31, United States Code, to require the provision of a written prompt payment policy to each subcontractor under a Federal contract and to require a clause in each subcontract under a Federal contract that outlines the provisions of the prompt payment statute and other related information. 
 
 
1.Short titleThis Act may be cited as the Prompt Payment Improvement Act of 2005. 
2.Requirement to provide certain prompt payment information to Federal contractors and subcontractors 
(a)Requirement to provide prompt payment information to subcontractors 
(1)Chapter 39 of title 31, United States Code, is amended by adding at the end the following new section: 
 
3908.Requirements to provide prompt payment information to contractors and subcontractors 
(a)Requirement to provide prompt payment policy to contractors and subcontractorsThe Director of Office of Management and Budget shall set forth in writing the prompt payment policy applicable to subcontractors under Federal contracts. The head of each agency shall— 
(1)provide a copy of such policy to each contractor awarded a contract by the agency; and 
(2)require the contractor to provide a copy of the policy to each of its subcontractors under the contract. 
(b)Contract clauseThe head of each agency shall require each contractor awarded a contract by the agency to include in each subcontract awarded under the contract a clause containing the following information: 
(1)The requirements and penalties of this chapter of this title relating to the obligations of the Federal Government and prime contractors in making timely progress payments. 
(2)The name and phone number of a senior employee of the contractor who has the authority to discuss and resolve progress payment questions. 
(3)The obligations, under section 15(k)(5) of the Small Business Act (15 U.S.C. 644(k)(5)), of the Office of Small and Disadvantaged Business Utilization of the agency in assisting small business contractors and subcontractors in receiving prompt progress payments.. 
(2)The table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
3908. Requirements to provide prompt payment information to contractors and subcontractors. 
(b)Effective dateSection 3908 of title 31, United States Code, as added by subsection (a), shall take effect on October 1, 2005 
 
